DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: WO/2018/228523 or 20200178240), hereinafter Zhang, in view of Blankenship et al. (Pub. No.: US 20170288808 A1), hereinafter Blankenship.

With respect to claim 1, Zhang teaches A method of wireless communication by a UE (user equipment), comprising: 
receiving group-common downlink control information (DCI) indicating channel state information (CSI) report settings for a group of UEs ([0076], the UE receives a CSI trigger to report A-CSI feedback, wherein the CSI trigger includes either a dedicated DCI for the A-CSI feedback or a group common DCI); and 
reporting CSI in accordance with the CSI report settings ([0078], the UE reports the A-CSI feedback using the PUCCH).  

Zhang does not explicitly teach coverage-enhanced channel state information (CSI) report settings.  

However, Blankenship teaches coverage-enhanced channel state information (CSI) report settings ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, coverage-enhanced channel state information (CSI) report settings, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

With respect to claim 6, the combination of Zhang and Blankenship teaches the method of claim 1.  Zhang teaches A receiving, from a base station, a configuration for CSI reporting ([0076]); and based on the configuration for CSI reporting ([0076]).

Zhang does not explicitly teach determining the coverage-enhanced CSI report settings.  

However, Blankenship teaches determining the coverage-enhanced CSI report settings ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, determining the coverage-enhanced CSI report settings, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

With respect to claim 7, the combination of Zhang and Blankenship teaches the method of claim 1.  Zhang teaches based on content of the group-common DCI ([0076]).

Zhang does not explicitly teach determining the coverage-enhanced CSI report settings.  

However, Blankenship teaches determining the coverage-enhanced CSI report settings ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, determining the coverage-enhanced CSI report settings, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

With respect to claim 11, Zhang teaches A method of wireless communication by a base station, comprising: 
transmitting group-common downlink control information (DCI) indicating channel state information (CSI) report settings for a group of UEs ([0076], the UE receives a CSI trigger to report A-CSI feedback, wherein the CSI trigger includes either a dedicated DCI for the A-CSI feedback or a group common DCI); and 
receiving CSI reports from the group of UEs in accordance with the group-common DCI ([0076- 0078], the UE reports the A-CSI feedback using the PUCCH).  

Zhang does not explicitly teach coverage-enhanced channel state information (CSI) report settings.  

However, Blankenship teaches coverage-enhanced channel state information (CSI) report settings ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, coverage-enhanced channel state information (CSI) report settings, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Blankenship, and further in view of You et al. (Patent No.: US 10200185 A1), hereinafter You.

With respect to claim 20, Zhang teaches A method of wireless communication at a user equipment (UE), comprising: 
receiving group-common downlink control information (DCI) comprising an indication for a procedure for a group of one or more UEs ([0076], the UE receives a CSI trigger to report A-CSI feedback, wherein the CSI trigger includes either a dedicated DCI for the A-CSI feedback or a group common DCI); and
 procedure based on the indication ([0076]).  

Zhang does not explicitly teach a coverage-enhanced procedure.  

However, Blankenship teaches a coverage-enhanced procedure ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, a coverage-enhanced procedure, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

The combination of Zhang and Blankenship does not explicitly teach including the UE for physical downlink control channel (PDCCH) monitoring, determining whether to monitor for a PDCCH according to the coverage-enhanced procedure.

However, You teaches including the UE for physical downlink control channel (PDCCH) monitoring, determining whether to monitor for a PDCCH according to the coverage-enhanced procedure (claim 8, determine whether to monitor the PDCCH signal when discontinuous reception (DRX) is configured… the terminal is configured with a coverage enhancement (CE) for the half-duplex operation in the FDD).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of You, including the UE for physical downlink control channel (PDCCH) monitoring, determining whether to monitor for a PDCCH according to the coverage-enhanced procedure, into the teachings of Zhang and Blankenship, in order to increase a supply rate instead of lowering a price of the MTC device according to the low data transmission rate (You, column 1, lines 48-57).

With respect to claim 30, Zhang teaches A method of wireless communication at a base station, comprising: 
transmitting a group-common downlink control information (DCI) comprising an indication for a procedure for a group of one or more user equipment (UEs) ([0076]).

Zhang does not explicitly teach a coverage-enhanced procedure.  

However, Blankenship teaches a coverage-enhanced procedure based on the coverage-enhanced procedure ([0144], When CSI reporting is supported, CSI reporting by low-cost and coverage-enhanced UEs is simplified by…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, a coverage-enhanced procedure, into the teachings of Zhang, in order to report channel conditions that are better than the channel conditions corresponding to a single transmission (Blankenship, [0007]).

The combination of Zhang and Blankenship does not explicitly teach a group of one or more user equipment (UEs) for physical downlink control channel (PDCCH) monitoring; and transmitting one or more repetitions of a PDCCH based on the procedure over multiple monitoring occasions.

However, You teaches a group of one or more user equipment (UEs) for physical downlink control channel (PDCCH) monitoring (claim 8, column 8, lines 1-15); and transmitting one or more repetitions of a PDCCH based on the procedure over multiple monitoring occasions (column 8, lines 1-15, A plurality of PDCCHs may be sent in the control region, and the terminal may monitor the plurality of PDCCHs).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of You, a group of one or more user equipment (UEs) for physical downlink control channel (PDCCH) monitoring; and transmitting one or more repetitions of a PDCCH based on the procedure over multiple monitoring occasions, into the teachings of Zhang and Blankenship, in order to increase a supply rate instead of lowering a price of the MTC device according to the low data transmission rate (You, column 1, lines 48-57).

Allowable Subject Matter

Claims 2-5, 8-10, 12-19, and 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20170118792 A1; “RICO ALVARINO”, ([0111])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469